Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 20, 2018

                                    No. 04-17-00558-CV

                 KONARK LIMITED PARTNERSHIP (Cross- Appellee),
                                 Appellant

                                              v.

                BTX SCHOOLS, INC. and Basis Schools (Cross- Appellants),
                                    Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-01954
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
       Appellee/Cross-Appellant filed a motion requesting a 15-day extension of time to file a
motion for rehearing and for en banc reconsideration. The motion is GRANTED.
Appellee/Cross-Appellant’s motion for rehearing and for en banc reconsideration is due no later
than December 11, 2018.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court